Citation Nr: 1243606	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Evaluation of Hodgkin's disease, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for Hodgkin's disease and assigned a noncompensable rating.  The Veteran timely appealed the assigned rating.

Jurisdiction over this case was subsequently transferred to the VARO in Los Angeles, California, and that office forwarded the appeal to the Board.

In a November 2010 decision, the Board denied the claim for a compensable rating for Hodgkin's disease but granted two separate 10 percent ratings for back and neck scars.  The RO implemented these grants of service connection for Hodgkin's disease with residual scars in May 2011.

In June 2011, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the Board's decision, and remanded the claim for a compensable rating for residuals of Hodgkin's disease to the Board.  The parties noted that the Board's findings as they related to the residuals of scars and fractured teeth were to remain undisturbed.

In February 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).

For the reasons stated below, the appeal must again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The diagnostic code under which the Veteran's Hodgkin's disease is evaluated, 38 C.F.R. § 4.117, Diagnostic Code (DC) 7709, provides that a 100 percent rating is warranted for Hodgkin's disease when there is active disease or during a treatment phase.  A note to DC 7709 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy, or other therapeutic procedures.  If there has been no local recurrence or metastasis, the disorder shall be rated on the residuals. 38 C.F.R. § 4.117, DC 7709 (2012).  The evidence reflects, and the parties to the Joint Motion appear to agree, that there has been no local recurrence or metastasis and the Hodgkin's disease must be rated on its residuals. 

The parties to the Joint Motion found that the Board erred by relying on the September 2006 VA-authorized examination report.  The parties to the Joint Motion noted that the Veteran had complained of general weakness and fatigue, lack of resistance to infection, colds, and influenza, leg and bone pain, loss of ambulation due to weak and brittle bones, and an inability to have children, and found the September 2006 examination report was inadequate because the examiner did not address the Veteran's complaints and did not contain a comprehensive assessment of his overall health.  The parties therefore instructed the Board to order a new examination.  The Board did so and such examination took place in March 2012.  The Board appreciates the efforts of the RO/AMC and the VA examiner, but, unfortunately, must find that this examination is inadequate as well.

The March 2012 VA examiner, a nurse practitioner, used the appropriate examination worksheet, entitled hematologic and lymphatic conditions, including leukemia.  The examiner found that the Hodgkin's disease was in remission and that the Veteran did not report or complain of weakness, fatigue, weak muscles/bones with decreased ambulation due to constant leg pain, notwithstanding the examiner's repeated questioning of him on this question.  In the section for findings, signs, and symptoms, the examiner indicated that the Veteran did have "findings, signs and symptoms due to a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder."  The examiner did not check any of the boxes next to the list of symptoms, but did check the box next to "Other" and wrote, "Complains of night sweats, right lower back pain and burning pain in legs at night, and intermittent tingling sensation up and down left arm."

The examination is inadequate because, although the examiner indicated by checking the box that there were findings, sign, and symptoms relating to the Hodgkin's disease, she also indicated that the Veteran "complained" of the symptoms, but did not address whether these symptoms were found on or consistent with examination or were specifically due to the Veteran's Hodgkin's disease.  The examiner should therefore be asked for clarification after reviewing the claims file including the March 2012 examination report.  If the examiner is unavailable or is unable to provide the requested clarification described below, an appropriate health care professional should be asked to answer the question below, after reviewing the claims file including the March 2012 examination report.  If the examiner or other health care professional indicates that it is at least as likely as not that the Veteran suffers from night sweats, right lower back pain and burning pain in legs at night, and intermittent tingling sensation up and down the left arm due to his Hodgkin's Disease or medication taken to treat this disease, the RO/AMC should refer the case to the Director of the Compensation and Pension Service for determination of whether an extraschedular rating is warranted, as these symptoms are not contemplated by the applicable rating criteria.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Request from the nurse practitioner who performed the March 2012 VA examination an opinion as to whether, after reviewing the claims file including the March 2012 examination report, it is at least as likely as not (50 percent probability or more) that the Veteran suffers from night sweats, right lower back pain and burning pain in legs at night, and intermittent tingling sensation up and down the left arm due to his Hodgkin's Disease or medication taken to treat this disease.  If the nurse practitioner is not available, request that an appropriate health care professional review the claims file including the March 2012 examination report and offer an opinion on the above question.

2.  If the answer to the above question is in the affirmative, refer the case to the Director of the Compensation and Pension Service for determination of whether an extraschedular rating is warranted.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


